               Case 5:18-cr-00258-EJD Document 1013 Filed 09/09/21 Page 1 of 2




                                   UNITED STATES DISTRICT COURT

                                  NORTHERN DISTRICT OF CALIFORNIA

                                         CRIMINAL MINUTES

 Date: September 9, 2021            Time: 3:33-3:49 pm                  Judge: Edward J. Davila
                                    Total Time: 16 Mins.
 Case No.: 18-cr-00258-EJD- Case Name: UNITED STATES v. Elizabeth Holmes (NP)
 1
Attorney for Plaintiff: Jeffrey Schenk, John Bostic, Robert Leach, Kelly Volkar
Attorney for Defendant: Kevin Downey, Lance Wade, John Cline

      Deputy Clerk: Adriana M. Kratzmann                 Court Reporter: Irene Rodriguez

      Interpreter: N/A                                   Probation Officer: N/A

                                 PROCEEDINGS – STATUS CONFERENCE
                                      Via Zoom Webinar Remotely

Defendant not present, waiver of appearance filed Dkt. 1012. Hearing held.
On September 9, 2021, a juror informed the court that over the previous weekend, the juror may have
been in contact with a person who subsequently tested positive for COVID-19. The juror is vaccinated,
is not showing symptoms, and has worn a mask and maintained social distancing throughout jury
selection and trial proceedings. The juror is awaiting COVID-19 test results.

In an abundance of caution, the court and the parties have agreed to continue trial until September 14,
2021. Accordingly, there will be no trial proceedings on Friday, September 10, 2021.

CASE CONTINUED TO: September 14, 2021 9:00 A.M. for Further Jury Trial.

Under federal law, including Rule 5(f) of the Federal Rules of Criminal Procedure,
Brady v. Maryland, 373 U.S. 83 (1963), and all applicable decisions interpreting Brady,
the government has a continuing obligation to produce all information or evidence known
to the government that is relevant to the guilt or punishment of a defendant, including,
but not limited to, exculpatory evidence.

///


                                                                                           Adriana M. Kratzmann
 P/NP: Present, Not Present
                                                                                               Courtroom Deputy
 C/NC: Custody, Not in Custody
                                                                                                  Original: Efiled
 I: Interpreter
                                                                                                             CC:
               Case 5:18-cr-00258-EJD Document 1013 Filed 09/09/21 Page 2 of 2




Accordingly, the Court Orders the government to produce to the defendant in a
timely manner all information or evidence known to the government that is either:
(1) relevant to the defendant’s guilt or punishment; or (2) favorable to the defendant on
the issue of guilt or punishment.

This Order is entered under Rule 5(f) and does not relieve any party in this matter
of any other discovery obligation. The consequences for violating either this Order or the
government’s obligations under Brady include, but are not limited to, the following:
contempt, sanction, referral to a disciplinary authority, adverse jury instruction, exclusion
of evidence, and dismissal of charges.




                                                                                     Adriana M. Kratzmann
 P/NP: Present, Not Present
                                                                                         Courtroom Deputy
 C/NC: Custody, Not in Custody
                                                                                            Original: Efiled
 I: Interpreter
                                                                                                       CC:
